Case: 09-11053     Document: 00511232750          Page: 1    Date Filed: 09/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 14, 2010
                                     No. 09-11053
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

In the Matter of: MUT A. ASHERU,

                      DEBTOR

-----------------------

G. VON THOMAS,
                             Appellant,

v.

CARL MATHENIA; PAUL A. SCOTT,

                             Appellees.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:09-CV-978


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        G. Von Thomas, proceeding pro se, moves to proceed in forma pauperis
(IFP) on appeal from the district court’s dismissal of his appeal from the
bankruptcy court’s order denying his motion to strike the pleadings filed by Carl
Mathenia and Paul A. Scott seeking to lift the automatic stay issued in the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11053    Document: 00511232750 Page: 2        Date Filed: 09/14/2010
                                 No. 09-11053

bankruptcy proceedings of Mut A. Asheru. As a result of the stay being lifted,
Thomas was evicted from property in Oklahoma.
      The district court adopted the finding of the bankruptcy court that
Thomas’s motion to strike filed in the bankruptcy proceeding was frivolous and
that his appeal was not taken in good faith because the Debtor had no interest
in the property in which Thomas claimed a possessory interest and because
Thomas was using the bankruptcy proceeding to thwart a state court proceeding.
Further, the record reflects that the bankruptcy court had authorized Scott, an
Oklahoma attorney, to represent Mathenia in the bankruptcy proceeding on a
limited basis. See 11 U.S.C. § 105(a). The bankruptcy court’s denial of Thomas’s
motion to strike does not raise an issue of arguable merit.
      Thomas has not briefed his claim that the district court erred in referring
the IFP motion to the bankruptcy court for the preparation of a report and
recommendation and, thus, it is abandoned. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Thomas’s complaints about the bankruptcy court’s clerk
docketing pleadings several days after they were filed or ruled upon does not
raise a nonfrivolous issue on appeal.
      Thomas had no standing to complain about the lack of notice of the motion
to lift the automatic stay because he did not demonstrate that he had an interest
in any property involved in the bankruptcy proceeding, and he did not make an
appearance in the proceeding prior to the stay being lifted. See N.D. T EX. L.B.R.
4001-1(a)(1).
      Because the district court did not err in determining that the appeal was
not taken in good faith, the motion to proceed IFP on appeal is denied, and the
appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2; Baugh v. Taylor, 117 F.3d
197, 202 n.24 (5th Cir. 1997).
      IFP MOTION DENIED; APPEAL DISMISSED.




                                        2